Title: Patrick Kerr Rogers to Thomas Jefferson, 21 May 1819
From: Rogers, Patrick Kerr
To: Jefferson, Thomas


          
             sir
            Baltimore May 21st 1819 
          
          Being altogether unknown to you, the writer of this letter must rely on your goodness to pardon the intrusion.
          In a conversation which I had last evening with Theodorick Bland Esqr, he mentioned a new academical institution about to be established in Virginia, but could not give me any p very particular information. He supposes it to be supported by the state, and believes yourself and other distinguished persons are its patrons or promoters.
          A letter, which I received on the 10th instant, from Dr. Cary Wilkinson, of Charles-City Co: Virginia, contains the following paragraph, probably relating to the same plan.—“I will not go particularly into the object of this letter, but briefly state that if you will favour me with an answer I will then inform you of a desirable situation in this state for a gentleman of your qualifications in Nat: Philosophy, and Chemistry in particular, which I have no doubt can be obtained for you if you should be disposed to accept of it. The emoluments are considerable. There are public funds belonging to the institution.”
          I proceeded immediately to answer Dr Wilkinson, stating that I am extremely desirous to obtain an appointment in as professor in the above branches, in some respectable establishment. A state of uneasy suspense prompted me to write to my respected friend a second time on the same subject; but hitherto I have received no farther information. A reputable individual of this city advised a direct communication with yourself; and encouraged me by the assurance that the measure boldness of the measure would not prejudice you against me.
          It may not be improper for me to mention, that from the year 1808 to 1811 I delivered several courses of lectures on Chemistry and Nat: Philosophy, in Philada, some of which were attended throughout, (no doubt for amusement, or from courteous and friendly motives) by the director of the mint and several of the professors of the University of Pennsyla. Some of those gentlemen did me the honour to say that my series of experimental demonstrations was unusually full and satifa satisfactory satisfactory. Having provided the simple apparatus of Leslie, with his differential, or air, thermometer, I was enabled to retrace his ingenious inquiries on heat, I believe for the first time in this country. I added also from Rumford, Davy, Englefield, & many others, to the ordinary course of illustrations in the different branches of general Physics.
          Robert Patterson Esqr, director of the mint, could give information with respect to my probable usefulness and success, as a public teacher of Chemistry and Nat: Philosophy.
          
          Were I honoured with an appointment as professor in either of these branches, no exertion of which I am capable should be wanting, to acquire reputation myself, and to support that of the institution.
          
            I am,
             Sir, most respectfully Your Obdt Servant,
            Patrick Kerr Rogers, M.D.
          
        